Third District Court of Appeal
                                State of Florida

                           Opinion filed July 27, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1684
                         Lower Tribunal No. 21-4985
                            ________________


                               Sarah Lazow,
                                   Appellant,

                                      vs.

                     Setai Hotel Acquisition, LLC,
                                   Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Beatrice Butchko, Judge.

      Kula & Associates, P.A., and Elliot B. Kula and William D. Mueller, for
appellant.

     Levine & Partners, P.A., and Allan S. Reiss, for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.